             Case 8:20-cv-01144-PX Document 13 Filed 09/29/20 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

GRAHAM HARRY SCHIFF,                           *

Petitioner                                     *

v                                              *           Civil Action No. PX-20-1144

WARDEN and                                     *
THE ATTORNEY GENERAL OF THE
STATE OF MARYLAND                              *

Respondents                              *
                                        ***
                                  MEMORANDUM OPINION

       Pending before the Court is Graham Harry Schiff’s Petition for Writ of Habeas Corpus

brought pursuant to 28 U.S.C. § 2254. Respondents argue that the petition must be dismissed as

untimely and unexhausted. Schiff, who proceeds pro se, has responded. The Court finds no need

for an evidentiary hearing. See Rule 8(a), Rules {Governing Section 2254 Cases in the United

States District Courts and Local Rule 105.6 (D. Md. 2018); see also Fisher v. Lee, 215 F.3d 438,

455 (4th Cir. 2000). For the following reasons, the Petition is dismissed and a certificate of

appealability shall not issue.

I. Background

        This habeas corpus petition stems from Schiff’s 2017 state court conviction for stalking

and harassment. On April 25, 2017, the Circuit Court for Montgomery County sentenced Schiff

to five-years imprisonment, all suspended but 12 days’ time served, and three years of supervised

probation. ECF No. 8-1 at 8. Soon after, on November 22, 2017, Schiff was arrested for violating

his probation, and on March 6, 2018, the Circuit Court sustained the violations. Id. at 8-9. As

punishment on the probation violation, the court reinstated the five-year suspended prison term,

suspended all but two years in prison, granted 111 days credit for time served, and imposed two
              Case 8:20-cv-01144-PX Document 13 Filed 09/29/20 Page 2 of 8



years of supervised probation thereafter. Id. at 12. Schiff did not file an application for leave to

appeal the violation or sentence.

           Over a year later, on June 10, 2019, Schiff petitioned the court for postconviction relief on

the 2017 conviction. Id. While the postconviction petition was pending, on August 2, 2019, the

Division of Parole and Probation requested another VOP warrant for Schiff. The Circuit Court

issued the warrant and scheduled a VOP hearing for September 5, 2019, which has been postponed

until December 21, 2020. Id. at 15-17, 20. Schiff also withdrew his post-conviction petition,

which was granted without prejudice January 27, 2020. Id. at 18.

           Schiff filed this petition on April 23, 2020. ECF 1 at 5; see Houston v. Lack, 487 U.S. 266

(1988); United States v. Dorsey, 988 F. Supp. 917, 919-20 (D. Md. 1998); see also Rule 3(d), Rules

Governing Section 2254 Proceedings (discussing the mailbox rule). Schiff argues that his 2017

convictions should be vacated on due process grounds. He specifically contends that (1) the State

“used illegal evidence which falsified material facts” to make it appear that writing in his notebook

had been delivered to the victim; (2) the trial court improperly refused to answer questions from

the jury; and (3) the victim committed perjury by stating under oath the she was born in the Czech

Republic, which was actually Czechoslovakia when the victim had been born. ECF No. 5 at 5.

II.        Discussion

           A. The habeas petition challenging Schiff’s 2017 state conviction

           This Court may grant a petition for a writ of habeas corpus only for violations of the

Constitution or laws of the United States. 28 U.S.C. § 2254(a). Pursuant to § 2254(d), a petitioner

must file his petition within one year from the date on which the judgment becomes final. See 28

U.S.C. §2244(d)(1);4 Wall v. Kholi, 562 U.S. 545, 549 (2011).


4   Section 2244(d)(1) provides that:


                                                    2
          Case 8:20-cv-01144-PX Document 13 Filed 09/29/20 Page 3 of 8



       Schiff does not dispute that he has filed this petition beyond the one-year limitations period.

Instead, he maintains that one of the statutorily enumerated exceptions to the one-year filing bar

apply. He contends that time for filing must be measured by “the date on which the factual

predicate of the claim or claims presented could have been discovered through the exercise of due

diligence.” §2244(d)(1)(D). ECF No. 5 at 5. He adds that did not discover the basis for his claims

until he reviewed the trial transcript on August 2, 2019, because his “poverty prevented him” from

being able to afford a transcript until postconviction counsel supplied it to him. Id.

       Although the Court is sympathetic to Schiff’s financial circumstances, it cannot credit his

argument. Schiff knew of the underlying facts of his trial as it was his trial. Further, he could

have discovered the basis for his claims “through the exercise of due diligence,” had he noted a

direct appeal or requested such information as an indigent. ECF No. 8-1 at 6. Accordingly, the

Court concludes the operative date for calculating the federal habeas filing deadline is the date the

conviction became final. See 28 U.S.C. § 2244. “[T]he one-year limitation period begins running

when direct review of the state conviction is completed or when the time for seeking direct review

has expired, 28 U.S.C. § 2244(d)(1)(A).




       A 1-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
       custody pursuant to the judgment of a State court. The limitation period shall run from the latest of-

       (A) the date on which the judgment became final by the conclusion of direct review or the expiration
       of the time for seeking such review;
       (B) the date on which the impediment to filing an application created by State action in violation of
       the Constitution or laws of the United States is removed, if the applicant was prevented from filing
       by such State action;
       (C) the date on which the constitutional right asserted was initially recognized by the Supreme
       Court, if the right has been newly recognized by the Supreme Court and made retroactively
       applicable to cases on collateral review; or
       (D) the date on which the factual predicate of the claim or claims presented could have been
       discovered through the exercise of due diligence.

                                                         3
            Case 8:20-cv-01144-PX Document 13 Filed 09/29/20 Page 4 of 8



Here, Schiff’s conviction became final thirty days later, when the time to file an appeal expired,

on May 25, 2017. 5 See Md. Rule 8-202(a); see also Gonzalez v. Thaler, 565 U.S. 134, 150 (2012)

(under § 2244(d)(1)(A), a judgment that is not reviewed in the Supreme Court “becomes final at

the ‘expiration of the time for seeking such review’—when the time for pursuing direct review in

[the Supreme] Court, or in state court, expires”). Accordingly, the statute of limitations under

§2244(d)(1)(A) expired a year later, on May 25, 2018.

         As for his violation of his probation, he was adjudicated and resentenced on March 6, 2018.

He had thirty days from that date to apply for leave to appeal. See Md. Code, Cts. & Jud. Proc. §

12-302(g); Md. Rule 8-204(b)(2)(A). Schiff did not, and so the limitations period to challenge

aspects of that judgment ran on April 5, 2019. Schiff filed this Petition on April 23, 2020, well

beyond any permissible time to file. Therefore, unless the limitations period was tolled, the

Petition is time-barred. 6

         As to statutory tolling “[t]he time during which a properly filed application for State post-

conviction or other collateral review with respect to the pertinent judgment or claim is pending

shall not be counted toward any period of limitation under this subsection.” 28 U.S.C. §

2244(d)(2). On July 18, 2018, Schiff filed an untimely motion for reconsideration of sentence,

which the Circuit Court denied on August 9, 2018. ECF No. 8-1 at 13. An untimely filed motion

does not toll the limitations period pursuant to § 2244(d)(2). Next, Schiff failed to file his

postconviction petition until June 10, 2019, long after the one year after the limitations period for



5 Because Schiff was on state probation, he was “in custody pursuant to the judgment of a state court” for the purposes
of seeking habeas relief. 28 U.S.C. § 2254(a); see also Minnesota v. Murphy, 465 U.S. 420, 430 (1984) (observing
that probationer “would be regarded as ‘in custody’ for purposes of federal habeas corpus”) (citing Jones v.
Cunningham, 371 U.S. 236, 241-43 (1963)).

6Schiff’s new pending VOP proceedings do not trigger a new starting date for the limitations period because no court
has adjudicated that petition.


                                                          4
           Case 8:20-cv-01144-PX Document 13 Filed 09/29/20 Page 5 of 8



this petition had lapsed. ECF No. 8-1 at 8. Accordingly, Schiff’s time for filing the petition has

not been tolled pursuant to the habeas statute sufficient to render the petition timely.

       As for equitable tolling, it applies only in “rare instances where – due to circumstances

external to the party’s own conduct – it would be unconscionable to enforce the limitation against

the party.” Hill v. Braxton, 277 F.3d 701, 704 (4th Cir. 2002) (citing Harris v. Hutchinson, 209

F.3d 325, 330 (4th Cir. 2000)). Equitable tolling requires the petitioner to show that any delay in

filing the petition resulted from Respondents’ wrongful conduct or other circumstances beyond

petitioner’s control. See Harris, 209 F.3d at 330. “[A]ny resort to equity must be reserved for

those rare instances where . . . it would be unconscionable to enforce the limitation period against

the party and gross injustice would result.” Id.

       Schiff maintains that he is entitled to have his petition equitably tolled because he is

actually innocent. He argues that the 2017 conviction was based on “fabricated evidence” in that

pages ripped from his notebook had been “made to look like it had been given to the victim.” ECF

No. 9 at 1-2. He also seems to argue that erroneous jury instructions somehow render him actually

innocent. Id. at 2. Although Schiff is correct that actual innocence is an “equitable exception,” to

the one-year time-bar, McQuiggin v. Perkins, 569 U.S. 383, 391 (2013), the petitioner must show

how “new evidence” demonstrates “‘it is more likely than not that no reasonable juror would have

convicted’” him. Id. at 395 (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)). “Unexplained

delay in presenting new evidence bears on the determination whether the petitioner has made the

requisite showing.” Perkins, 569 at 399. This exception is “grounded in the equitable discretion

of habeas courts to see that federal constitutional errors do not result in the incarceration of

innocent persons.” Id. at 392.




                                                   5
            Case 8:20-cv-01144-PX Document 13 Filed 09/29/20 Page 6 of 8



        More particularly, an actual innocence claim must be based on “reliable evidence not

presented at trial.” Schlup, 513 U.S. at 324. “Without any new evidence of innocence, even the

existence of a concededly meritorious constitutional violation is not in itself sufficient to establish

a miscarriage of justice that would allow a habeas court to reach the merits of a barred claim.” Id.

at 315-17. Consequently, meritorious actual innocence claims are rare, as the petitioner must show

that “in light of the new evidence, no juror acting reasonably would have voted to find him guilty

beyond a reasonable doubt.’” Perkins, 569 U.S. at 386 (brackets omitted) (quoting Schlup, 513

U.S. at 329); see also Schlup, 513 U.S at 324. The gateway actual innocence “standard is

demanding and permits review only in the extraordinary case.” House v. Bell, 547 U.S. 518, 538

(2006) (citation omitted); see, e.g., Perkins, 569 U.S. at 401 (“We stress once again that the [actual

innocence] standard is demanding.”).

       Schiff has not met this high bar. His conclusory allegations of error do not substitute for

credible evidence, and certainly does not undermine the guilty finding. Accordingly, the Court

finds his claim of actual innocence unavailing. Schiff’s petition, therefore, remains time-barred

and must be denied on this basis.

       B.      Remaining challenges

       Schiff also appears to seek this court’s intervention in his pending VOP and new stalking

charges that have been placed against him and for which he is awaiting trial. Such claims are not

cognizable in a § 2254 proceeding as there is no final judgment which triggers the statute’s

application. Alternatively, to the extent Schiff is trying to challenge them pursuant to 28 U.S.C. §

2241, this Court will refrain from interfering with pending state criminal proceedings absent a

showing of extraordinary circumstances. See Younger v. Harris, 401 U.S. 37, 53-54 (1971);

Cinema Blue of Charlotte, Inc., v. Gilchrist, 887 F.2d 49, 50-53 (4th Cir. 1989); see also Braden


                                                  6
             Case 8:20-cv-01144-PX Document 13 Filed 09/29/20 Page 7 of 8



v. 30th Judicial Circuit Court, 410 U.S. 484, 489-90 (1973); see also Robinson v. Thomas, 855

F.3d 278, 285-86 (4th Cir. 2017) (holding that federal district court properly abstained under

Younger from exercising § 2241 jurisdiction over ongoing criminal proceeding where there was

“an adequate opportunity to raise constitutional challenges within the framework of the state

judicial process”). To justify federal intervention in state proceedings, the petitioner must show

“bad faith or harassment by state officials,” or where application of the criminal laws is “flagrantly

and patently violative of express constitutional prohibitions.” Robinson, 855 F.3d at 286 (internal

quotation marks and citation omitted). Schiff’s bald contention that his petition meets such

requirements, ECF No. 9, does not justify such extraordinary relief. Any such request must be

denied.

III.      Certificate of Appealability

          When a district court dismisses a habeas petition, a certificate of appealability may issue

“only if the applicant has made a substantial showing of the denial of a constitutional right. 28

U.S.C. § 2253(c)(2). Where the dismissal turns solely on procedural grounds, a petitioner must

demonstrate that “(1) ‘jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d 676, 684

(4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Schiff has not made the

requisite showing, and thus, the Court declines to issue a certificate of appealability. Schiff may

request that the United States Court of Appeals for the Fourth Circuit issue such a certificate. See

Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003).




                                                   7
          Case 8:20-cv-01144-PX Document 13 Filed 09/29/20 Page 8 of 8



IV. Conclusion

       For the above-stated reasons, Schiff’s Petition is dismissed without prejudice for lack of

exhaustion. The Court declines to issue a certificate of appealability. As separate Order follows.


       9/29/2020                                           /S/
Date                                         Paula Xinis
                                             United States District Judge




                                                8
